 Case 2:21-cv-11058-PDB-PTM ECF No. 1, PageID.1 Filed 05/07/21 Page 1 of 26




                       UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF MICHIGAN

ALEXANDRA FLEMING, LINDA
SHISLER, MATTHEW PEGOUSKIE and
VICKE PEGOUSKIE                                     Case No 21-cv-
                                                    Hon.
                           Plaintiffs,
v.

CENTRAL HURON AMBULANCE
SERVICE ASSOCIATION,

                         Defendant.
_________________________________/
ERIC STEMPIEN (P58703)
STEMPIEN LAW, PLLC
Attorneys for Plaintiffs
38701 Seven Mile Rd., Suite 130
Livonia, MI 48152
(734)744-7002
eric@stempien.com
__________________________________/

                       COMPLAINT AND JURY DEMAND

        Plaintiffs, Alexandra Fleming, Linda Shisler, Matthew Pegouskie and Vicke

Pegouskie by and through their attorneys, Stempien Law, PLLC hereby complain

against Defendant Central Huron Ambulance Service Association, and in support

thereof states:

     1. Plaintiff Alexandra Fleming (“Fleming”) is a resident of the City of Bad Axe,

        Huron County, Michigan.



                                          1
Case 2:21-cv-11058-PDB-PTM ECF No. 1, PageID.2 Filed 05/07/21 Page 2 of 26




 2. Plaintiff Linda Shisler (“Shisler”) is a resident of the City of Bad Axe, Huron

    County, Michigan.

 3. Plaintiff Matthew Pegouskie (“Matthew”) is a resident of the City of Midland,

    Midland County, Michigan.

 4. Plaintiff Vicke Pegouskie (“Vicke”) is a resident of the City of Midland,

    Midland County, Michigan.

 5. Defendant Central Huron Ambulance Service Association (“CHAS” or

    “Defendant”) is a governmental administrative entity created through an

    interlocal agreement between the City of Bad Axe, The Villages of Port

    Austin and Kinde and the Townships of Colfax, Dwight, Hume, Lincoln

    Meade, Port Austin, Pte. Aux Barques, Verona, Siegel, and Sheridan, all of

    which are political subdivisions of the State of Michigan.

 6. Jurisdiction is vested upon this Court for Plaintiff’s constitutional claims

    pursuant to 42 USC §1983, 28 USC §1343 and 28 USC §1331. Venue lies in

    the Eastern District of Michigan.

 7. This Court has supplemental jurisdiction of Plaintiff’s state law claims

    pursuant to 28 USC §1367.

 8. At all times pertinent hereto, CHAS acted under the color of state law,

    meaning under color of the statutes, codes, ordinances, regulations, policies,




                                        2
 Case 2:21-cv-11058-PDB-PTM ECF No. 1, PageID.3 Filed 05/07/21 Page 3 of 26




      customs and usages of the State of Michigan and/or Madison District Public

      Schools.

   9. The events giving rise to this cause occurred in the Eastern District of

      Michigan.

                          GENERAL ALLEGATIONS

                               Alexandra Fleming

   10.Fleming was employed as an emergency medical technician for CHAS from

      May 18, 2020 until February 11, 2021 when she was discharged from her

      employment.

   11.In addition to EMT duties, Fleming provided administrative support to the

      CHAS executives, including Director Linda Shisler.

Whistleblower’s Protection Act:

   12.On or about December 22, 2020 Fleming was working a shift as an EMT for

      CHAS on ambulance unit 402; she was partnered with Matthew Pegouskie,

      another of Defendant’s EMT and Paula Kipper (“Kipper”), a paramedic.

   13.Kipper was also the Assistant Director for CHAS, and as such was one of

      Fleming’s supervisors.

   14.At approximately 5:30 p.m., Fleming was the driver of CHAS unit 402 when

      they received a call requesting an intercept with CHAS unit 407. Unit 407 was

      transporting a patient suffering from a suspected stroke.


                                         3
Case 2:21-cv-11058-PDB-PTM ECF No. 1, PageID.4 Filed 05/07/21 Page 4 of 26




 15.Unit 407 did not have a paramedic on the ambulance, and therefore sought an

    intercept from unit 402, because unit 402 had Kipper on board who was a

    paramedic.

 16.Fleming received the radio call for the intercept with unit 407.

 17.Upon receipt of the intercept request, Fleming began driving towards unit 402

    for the intercept.

 18.Kipper, however, refused to allow Fleming to go to the intercept, but instead

    instructed Fleming to drive her back to the CHAS headquarters. Kipper

    insisted that she would not go to the intercept because she had social plans

    with her daughter that evening.

 19.The drive to the headquarters was approximately 20 minutes, which would

    have significantly delayed the response time for the stroke patient.

 20.Fleming raised that concern with Kipper, but she continued to insist and

    instruct that she be returned to the headquarters, and that unit 402 could pick

    up a different paramedic at the headquarters for the intercept.

 21.Fleming did as her supervisor instructed and returned to the headquarters.

    Fleming picked up a different paramedic and then returned to attempt the

    intercept.




                                       4
 Case 2:21-cv-11058-PDB-PTM ECF No. 1, PageID.5 Filed 05/07/21 Page 5 of 26




   22.However, due to the delay caused by Kipper’s instruction to return her to the

      headquarters for her social plans, the intercept with unit 407 was missed and

      the stroke patient never received paramedic care.

   23.The EMTs and paramedics at CHAS are subject to the laws of the State of

      Michigan as well as the protocols issued by the local medical control

      authority.

   24.Following the incident, Fleming reported Kipper’s violations of law and

      protocol to the appropriate government officials and agencies.

   25.Shortly after the December 22, 2020 incident described above, Kipper

      threatened both Fleming and Josh Bletl that they would suffer negative

      personal and professional consequences if they reported her conduct.

   26.Fleming suffered serious negative consequences, including discharge from

      her position at CHAS, shortly after the threat made by Kipper.

First Amendment Retaliation:

   27.In or around January 2021, Fleming became aware that the Board of Directors

      of CHAS was considering discharging Director Linda Shisler (“Shisler”) from

      her position at CHAS.

   28.Prior to the CHAS Board’s February 2021 meeting, Fleming met with

      individual members of the Board as well as elected officials from the local

      governmental entities who participated in the CHAS interlocal agreement.


                                        5
Case 2:21-cv-11058-PDB-PTM ECF No. 1, PageID.6 Filed 05/07/21 Page 6 of 26




 29.At the February 2021 CHAS Board meeting, Fleming made public comments

    in which she supported continued employment of Shisler; Fleming stated

    criticisms of the decisions being made and/or contemplated by the Board, as

    well criticisms of the manner in which the Board was making its decisions

    regarding Shisler’s employment.

 30.These statements were protected under the First Amendment of the United

    States Constitution.

 31.The day following the February 2021 CHAS Board meeting, Fleming was

    removed from all schedules and all shifts with CHAS; she was completely

    removed from earning any wages from CHAS.

 32.For the next several weeks, Fleming made multiple requests regarding her

    employment status and requesting that she be provided work shifts as an EMT

    for CHAS.

 33.CHAS has refused to provide Fleming any work shifts as an EMT, thereby

    terminating her from employment.

 34.The termination was the direct and proximate result and in retaliation of

    Fleming’s exercise of her First Amendment rights.

                               Linda Shisler

 35.Shisler was employed with CHAS as the Executive Director until her

    discharge on or about February 10, 2021.


                                       6
 Case 2:21-cv-11058-PDB-PTM ECF No. 1, PageID.7 Filed 05/07/21 Page 7 of 26




   36.Shisler’s discharge violates both Michigan’s Whistleblower’s Protection Act

      as well as 42 USC §1983.

Whistleblower’s Protection Act:

   37.In or about the summer of 2020, Shisler became aware that CHAS was in

      financial distress and was unable to pay all of its debts and obligations,

      including its payroll obligations to its employees.

   38.Shisler informed Michael Smalley (“Smalley”), the Chairman of the Board

      for CHAS about the budget shortfall.

   39.Shisler informed Smalley that CHAS would need to cash out a portion of one

      of its investment accounts in order to meet its financial obligations.

   40.The proposal to cash out a portion of the investment accounts requires Board

      approval, pursuant to the Interlocal Agreement and by-laws governing CHAS.

   41.Smalley told Shisler that he would not allow a partial cash out of any

      investment accounts.

   42.Shisler told Smalley that he was violating the Interlocal Agreement by

      unilaterally refusing to a partial cash out. She told Smalley that he was

      required to take this matter to the Board and had no legal authority to make a

      unilateral decision.

   43.The Interlocal Agreement provides that “the Chairperson shall not have any

      executive or administrative function other than as a member of the Board”.


                                          7
 Case 2:21-cv-11058-PDB-PTM ECF No. 1, PageID.8 Filed 05/07/21 Page 8 of 26




  44.Therefore, Shisler was reporting a violation of law or regulation when she

     made the reports referenced in paragraphs 38 through 43 above.

  45.Shisler suffered negative consequences, including but not limited to discharge

     from her position, as a result of the above reports.

  46.Further, Shisler reported the conduct and actions of Kipper on December 22,

     2020, which are fully described in paragraphs 12 through 25 above, to

     Smalley.

  47.Shisler reported Kipper’s conduct and actions as violations of law, regulation

     and protocol.

  48.Almost immediately after making the report of Kipper’s conduct and actions

     to Smalley, Shisler suffered negative employment consequences beginning at

     the January 2021 Board meeting where Smalley wrongfully and inaccurately

     criticized Shisler to the Board.

  49.At the February 2021 Board meeting, Shisler’s employment was terminated.

First Amendment Violation:

  50. At the Board meetings and committee meetings in January and February

     2021, Shisler stated criticisms of the decisions being made and/or

     contemplated by the Board, as well criticisms of the manner in which the

     Board was making its decisions.




                                         8
 Case 2:21-cv-11058-PDB-PTM ECF No. 1, PageID.9 Filed 05/07/21 Page 9 of 26




   51.These statements were protected under the First Amendment of the United

      States Constitution.

   52.At the February 2021 Board meeting, CHAS terminated Shisler’s

      employment.

   53.The termination of Shisler’s employment was the direct and proximate result

      of her protected First Amendment speech and activity.

                               Matthew Pegouskie

   54.Matthew began his employment with CHAS in October 2018.

   55.Matthew was employed as an Emergency Medical Technician – Basic (EMT-

      B) until his discharge in April 2021.

   56.Matthew was a student in CHAS’ paramedic education program, studying to

      become a paramedic (EMT-P).

   57.In April 2021, CHAS wrongfully discharged Matthew from the paramedic

      education program.

First Amendment Retaliation:

   58.In or around January 2021, Matthew became aware that the Board of Directors

      of CHAS was considering discharging Shisler from her position at CHAS.

   59.At the February 2021 CHAS Board meeting, Matthew made public comments

      in which he supported continued employment of Shisler; Matthew stated

      criticisms of the decisions being made and/or contemplated by the Board, as


                                         9
Case 2:21-cv-11058-PDB-PTM ECF No. 1, PageID.10 Filed 05/07/21 Page 10 of 26




      well criticisms of the manner in which the Board was making its decisions

      regarding Shisler’s employment.

   60.These statements were protected under the First Amendment of the United

      States Constitution.

   61.The day following the February 2021 CHAS Board meeting, Matthew was

      removed from his management position with CHAS.

   62.Matthew was then wrongfully discharged from the paramedic education

      program.

   63.The discharge from employment and the paramedic education program was

      the direct and proximate result and in retaliation of Matthew’s exercise of his

      First Amendment rights.

Whistleblower’s Protection Act:

   64.At the February 2021 Board meeting, Matthew also reported that CHAS was

      violating Michigan’s Open Meetings Act, a state statute.

   65.The following day, Matthew was removed from his management position with

      CHAS.

   66.Matthew was then wrongfully discharged from the paramedic education

      program.




                                         10
Case 2:21-cv-11058-PDB-PTM ECF No. 1, PageID.11 Filed 05/07/21 Page 11 of 26




                               Vicke Pegouskie

First Amendment Violation:

  67.Vicke began her employment with CHAS as a medical first responder in

     August 2019.

  68.Vicke was thereafter promoted to an EMT-B position with CHAS.

  69.Vicke worked as an EMT-B for CHAS until her discharge in April 2021.

  70.Vicke was also a student in CHAS’ paramedic education program.

  71.In April 2021, Vicke was wrongfully discharged from CHAS’ paramedic

     education program.

  72.In or around January 2021, Vicke became aware that the Board of Directors

     of CHAS was considering discharging Shisler from her position at CHAS.

  73.At the February 2021 CHAS Board meeting, Vicke made public comments in

     which she supported continued employment of Shisler; Vicke stated criticisms

     of the decisions being made and/or contemplated by the Board, as well

     criticisms of the manner in which the Board was making its decisions

     regarding Shisler’s employment.

  74.These statements were protected under the First Amendment of the United

     States Constitution.

  75.In April 2021, Vicke was wrongfully discharged from the paramedic

     education program and from her employment with CHAS.


                                       11
Case 2:21-cv-11058-PDB-PTM ECF No. 1, PageID.12 Filed 05/07/21 Page 12 of 26




  76.The discharge from employment and the paramedic education program was

     the direct and proximate result and in retaliation of Vicke’s exercise of her

     First Amendment rights.

                          COUNT I
   VIOLATION OF 42 USC §1983 – FREE SPEECH AND ASSEMBLY
             PLAINTIFF ALEXANDRA FLEMING

  77.Plaintiffs hereby incorporate by reference all previous paragraphs of this

     Complaint as if fully set forth herein.

  78.Acting under the color of state law, CHAS promulgated and carried out the

     official policies, orders and directives leading to the termination of Fleming’s

     employment, with wanton and reckless disregard for the civil and

     constitutional rights of Fleming, including her fundamental right to freedom

     of speech and freedom of assembly as guaranteed by the First Amendment to

     the United States Constitution.

  79.Fleming’s verbal and other opposition to the CHAS Board’s decision to

     terminate Shisler’s employment was a significant and motivating factor in

     CHAS’ decision to discharge Fleming.

  80.Fleming’s verbal and other opposition to the CHAS’ Board’s methods and

     manners it used in making the decision to discharge Shisler was a significant

     and motivating factor in CHAS’ decision to discharge Fleming.




                                         12
Case 2:21-cv-11058-PDB-PTM ECF No. 1, PageID.13 Filed 05/07/21 Page 13 of 26




  81.Fleming’s political opinions and criticisms of the CHAS Board was a

     significant and motivating factor in Defendant’s decision to terminate her

     employment.

  82.Fleming’s association with Linda Shisler was a significant and motivating

     factor in CHAS’ decision to discharge Fleming.

  83.Defendant retaliated against Fleming, by discharging her from employment,

     as a direct and proximate result of the above-stated political speech and

     association.

  84. At all times pertinent hereto, Fleming had a clearly established right to

     freedom of speech and freedom of association of which a reasonable public

     official would have known.

  85.As a direct and proximate result of Defendant’s violations, Plaintiff Fleming

     has suffered damages including, but not limited to: lost past and future wages,

     lost past and future employment benefits, loss of earning capacity, emotional

     distress and attorney fees.

                        COUNT II
VIOLATION OF MICHIGAN WHISTLEBLOWER’S PROTECTION ACT
             PLAINTIFF ALEXANDRA FLEMING

  86.Plaintiffs hereby incorporate all previous paragraphs of this Complaint as if

     fully set forth herein.




                                        13
Case 2:21-cv-11058-PDB-PTM ECF No. 1, PageID.14 Filed 05/07/21 Page 14 of 26




  87.Fleming was an employee of CHAS as that term is defined by the

     Whistleblower’s Protection Act, MCL 15.361, et. seq. (“WPA”)

  88.CHAS is an employer as that term is defined by the WPA.

  89.CHAS is a public body as that term is defined by the WPA.

  90.The Board of Directors of CHAS is a public body as that term is defined by

     the WPA.

  91.The City of Bad Axe, the Villages of Port Austin and Kinde and the

     Townships of Colfax, Dwight, Hume, Lincoln Meade, Port Austin, Pte. Aux

     Barques, Verona, Siegel, and Sheridan are all public bodies as that term is

     defined by the WPA.

  92.Fleming engaged in protected activity as that term is defined by the CHAS.

  93.CHAS was aware of Fleming’s protected activity.

  94.There is a causal connection between Fleming’s protected activity and CHAS’

     decision to terminate her from her employment.

  95.As a direct and proximate result of CHAS’ violation of the WPA, Fleming

     suffered damages as fully set forth in paragraph 85 of this Complaint.

                            COUNT III
              VIOLATION OF MICHIGAN PUBLIC POLICY
                 PLAINTIFF ALEXANDRA FLEMING

  96. Plaintiff hereby incorporates all previous paragraphs of this Complaint as if

     fully set forth herein.


                                       14
Case 2:21-cv-11058-PDB-PTM ECF No. 1, PageID.15 Filed 05/07/21 Page 15 of 26




  97.The State of Michigan has a well-established public policy of encouraging

     reports regarding substandard EMT and/or paramedic care.

  98. The State of Michigan has a well-established public policy of encouraging

       reports of violations of EMS protocols to the appropriate governing

       agencies.

  99. The State of Michigan has a well-established public policy of encouraging

       and allowing citizens to criticize and question their government.

  100. When Fleming reported Kipper’s conduct and statements of December 22,

       2020, she was engaging in the exact activity that the legislature and other

       government bodies have established as the public policy of this state.

  101. When Fleming spoke to the CHAS Board, the individual board members

       and the elected officials of the participating local governments in support of

       Shisler and against the decisions of the CHAS Board, she was engaging in

       the exact activity that the legislature and other government bodies have

       established as the public policy of this state.

  102. Further, in making the above-referenced reports and the above-referenced

       statements to the governmental representatives, Fleming was acting in

       accordance with her statutory rights and duties.




                                         15
Case 2:21-cv-11058-PDB-PTM ECF No. 1, PageID.16 Filed 05/07/21 Page 16 of 26




  103. Further, in making the above-referenced reports and the above-referenced

       statements to the governmental representatives, Fleming was refusing to

       violate the law in the course of her employment.

  104. As a direct and proximate result of CHAS’ violation of public policy,

       Fleming has suffered damages as fully set forth in paragraph 85 of this

       Complaint.

                         COUNT IV
   VIOLATION OF 42 USC §1983 – FREE SPEECH AND ASSEMBLY
                 PLAINTIFF LINDA SHISLER

   105. Plaintiffs hereby incorporate by reference all previous paragraphs of this

       Complaint as if fully set forth herein.

   106. Acting under the color of state law, CHAS promulgated and carried out the

       official policies, orders and directives leading to the termination of Shisler’s

       employment, with wanton and reckless disregard for the civil and

       constitutional rights of Shisler, including her fundamental right to freedom

       of speech and freedom of assembly as guaranteed by the First Amendment

       to the United States Constitution.

   107. Shisler’s verbal and other opposition to the CHAS Board’s decisions was a

       significant and motivating factor in CHAS’ decision to discharge her.




                                         16
Case 2:21-cv-11058-PDB-PTM ECF No. 1, PageID.17 Filed 05/07/21 Page 17 of 26




   108. Shisler’s verbal and other opposition to the CHAS’ Board’s methods and

       manners it used in making its decisions was a significant and motivating

       factor in CHAS’ decision to discharge her.

   109. Shisler’s political opinions and criticisms of the CHAS Board was a

       significant and motivating factor in Defendant’s decision to terminate her

       employment.

   110. Defendant retaliated against Shisler, by discharging her from employment,

       as a direct and proximate result of the above-stated political speech and

       association.

   111. At all times pertinent hereto, Shisler had a clearly established right to

       freedom of speech and freedom of association of which a reasonable public

       official would have known.

   112. As a direct and proximate result of Defendant’s violations, Plaintiff Shisler

       has suffered damages including, but not limited to: lost past and future

       wages, lost past and future employment benefits, loss of earning capacity,

       emotional distress and attorney fees.

                       COUNT V
VIOLATION OF MICHIGAN WHISTLEBLOWER’S PROTECTION ACT
                PLAINTIFF LINDA SHISLER

   113. Plaintiffs hereby incorporate all previous paragraphs of this Complaint as

       if fully set forth herein.


                                        17
Case 2:21-cv-11058-PDB-PTM ECF No. 1, PageID.18 Filed 05/07/21 Page 18 of 26




   114. Shisler was an employee of CHAS as that term is defined by the

       Whistleblower’s Protection Act, MCL 15.361, et. seq. (“WPA”)

  115. CHAS is an employer as that term is defined by the WPA.

  116. CHAS is a public body as that term is defined by the WPA.

  117. The Board of Directors of CHAS is a public body as that term is defined by

       the WPA.

  118. The City of Bad Axe, the Villages of Port Austin and Kinde and the

       Townships of Colfax, Dwight, Hume, Lincoln Meade, Port Austin, Pte. Aux

       Barques, Verona, Siegel, and Sheridan are all public bodies as that term is

       defined by the WPA.

  119. Shisler engaged in protected activity as that term is defined by the CHAS.

  120. CHAS was aware of Shisler’s protected activity.

  121. There is a causal connection between Shisler’s protected activity and CHAS’

       decision to terminate her from her employment.

  122. As a direct and proximate result of CHAS’ violation of the WPA, Shisler

       suffered damages as fully set forth in paragraph 112 of this Complaint.

                           COUNT VI
              VIOLATION OF MICHIGAN PUBLIC POLICY
                    PLAINTIFF LINDA SHISLER

   123. Plaintiff hereby incorporates all previous paragraphs of this Complaint as

       if fully set forth herein.


                                       18
Case 2:21-cv-11058-PDB-PTM ECF No. 1, PageID.19 Filed 05/07/21 Page 19 of 26




   124. The State of Michigan has a well-established public policy of encouraging

       reports regarding substandard EMT and/or paramedic care.

   125. The State of Michigan has a well-established public policy of encouraging

       reports of violations of EMS protocols to the appropriate governing

       agencies.

   126. The State of Michigan has a well-established public policy of encouraging

       and allowing citizens to criticize and question their government.

   127. When Shisler reported Kipper’s conduct and statements of December 22,

       2020, she was engaging in the exact activity that the legislature and other

       government bodies have established as the public policy of this state.

   128. When Shisler spoke to the CHAS Board, the individual board members and

       the elected officials of the participating local governments against the

       decisions of the CHAS Board, she was engaging in the exact activity that

       the legislature and other government bodies have established as the public

       policy of this state.

   129. Further, in making the above-referenced reports and the above-referenced

       statements to the governmental representatives, Shisler was acting in

       accordance with her statutory rights and duties.




                                       19
Case 2:21-cv-11058-PDB-PTM ECF No. 1, PageID.20 Filed 05/07/21 Page 20 of 26




   130. Further, in making the above-referenced reports and the above-referenced

       statements to the governmental representatives, Shisler was refusing to

       violate the law in the course of her employment.

   131. As a direct and proximate result of CHAS’ violation of public policy,

       Shisler has suffered damages as fully set forth in paragraph 112 of this

       Complaint.

                         COUNT VII
   VIOLATION OF 42 USC §1983 – FREE SPEECH AND ASSEMBLY
             PLAINTIFF MATTHEW PEGOUSKIE

   132. Plaintiffs hereby incorporate by reference all previous paragraphs of this

       Complaint as if fully set forth herein.

   133. Acting under the color of state law, CHAS promulgated and carried out the

       official policies, orders and directives leading to the termination of

       Matthew’s employment, with wanton and reckless disregard for the civil

       and constitutional rights of Matthew, including his fundamental right to

       freedom of speech and freedom of assembly as guaranteed by the First

       Amendment to the United States Constitution.

   134. Matthew’s verbal and other opposition to the CHAS Board’s decisions was

       a significant and motivating factor in CHAS’ decision to discharge him and

       remove him from the paramedic education program.




                                        20
Case 2:21-cv-11058-PDB-PTM ECF No. 1, PageID.21 Filed 05/07/21 Page 21 of 26




   135. Matthew’s verbal and other opposition to the CHAS’ Board’s methods and

       manners it used in making its decisions was a significant and motivating

       factor in CHAS’ decision to discharge him and remove him from the

       paramedic education program.

   136. Matthew’s political opinions and criticisms of the CHAS Board was a

       significant and motivating factor in Defendant’s decision to terminate his

       employment and remove him from the paramedic education program.

   137. Defendant retaliated against Matthew, by discharging him from

       employment and the paramedic education program, as a direct and

       proximate result of the above-stated political speech and association.

   138. At all times pertinent hereto, Matthew had a clearly established right to

       freedom of speech and freedom of association of which a reasonable public

       official would have known.

   139. As a direct and proximate result of Defendant’s violations, Plaintiff

       Matthew Pegouskie has suffered damages including, but not limited to: lost

       past and future wages, lost past and future employment benefits, loss of

       earning capacity, loss of educational opportunities, emotional distress and

       attorney fees.




                                       21
Case 2:21-cv-11058-PDB-PTM ECF No. 1, PageID.22 Filed 05/07/21 Page 22 of 26




                       COUNT VIII
VIOLATION OF MICHIGAN WHISTLEBLOWER’S PROTECTION ACT
             PLAINTIFF MATTHEW PEGOUSKIE

   140. Plaintiffs hereby incorporate all previous paragraphs of this Complaint as

       if fully set forth herein.

   141. Matthew was an employee of CHAS as that term is defined by the

       Whistleblower’s Protection Act, MCL 15.361, et. seq. (“WPA”)

   142. CHAS is an employer as that term is defined by the WPA.

   143. CHAS is a public body as that term is defined by the WPA.

   144. The Board of Directors of CHAS is a public body as that term is defined by

       the WPA.

   145. The City of Bad Axe, the Villages of Port Austin and Kinde and the

       Townships of Colfax, Dwight, Hume, Lincoln Meade, Port Austin, Pte.

       Aux Barques, Verona, Siegel, and Sheridan are all public bodies as that

       term is defined by the WPA.

   146. Matthew engaged in protected activity as that term is defined by the CHAS.

   147. CHAS was aware of Matthew’s protected activity.

   148. There is a causal connection between Matthew’s protected activity and

       CHAS’ decision to discharge him from employment and the paramedic

       education program.




                                       22
Case 2:21-cv-11058-PDB-PTM ECF No. 1, PageID.23 Filed 05/07/21 Page 23 of 26




   149. As a direct and proximate result of CHAS’ violation of the WPA, Plaintiff

       Matthew Pegouskie suffered damages as fully set forth in paragraph 139 of

       this Complaint.

                            COUNT IX
              VIOLATION OF MICHIGAN PUBLIC POLICY
                 PLAINTIFF MATTHEW PEGOUSKIE

   150. Plaintiff hereby incorporates all previous paragraphs of this Complaint as

       if fully set forth herein.

   151. The State of Michigan has a well-established public policy of encouraging

       reports regarding substandard EMT and/or paramedic care.

   152. The State of Michigan has a well-established public policy of encouraging

       and allowing citizens to criticize and question their government.

   153. When Matthew spoke to the CHAS Board, the individual board members

       and the elected officials of the participating local governments against the

       decisions of the CHAS Board, he was engaging in the exact activity that the

       legislature and other government bodies have established as the public

       policy of this state.

   154. Further, in making the above-referenced reports and the above-referenced

       statements to the governmental representatives, Matthew was acting in

       accordance with her statutory rights and duties.




                                       23
Case 2:21-cv-11058-PDB-PTM ECF No. 1, PageID.24 Filed 05/07/21 Page 24 of 26




   155. As a direct and proximate result of CHAS’ violation of public policy,

       Plaintiff Matthew Pegouskie has suffered damages as fully set forth in

       paragraph 139 of this Complaint.

                          COUNT X
   VIOLATION OF 42 USC §1983 – FREE SPEECH AND ASSEMBLY
               PLAINTIFF VICKE PEGOUSKIE

   156. Plaintiffs hereby incorporate by reference all previous paragraphs of this

       Complaint as if fully set forth herein.

   157. Acting under the color of state law, CHAS promulgated and carried out the

       official policies, orders and directives leading to the termination of Vicke’s

       employment, with wanton and reckless disregard for the civil and

       constitutional rights of Vicke, including her fundamental right to freedom

       of speech and freedom of assembly as guaranteed by the First Amendment

       to the United States Constitution.

   158. Vicke’s verbal and other opposition to the CHAS Board’s decisions was a

       significant and motivating factor in CHAS’ decision to discharge her and

       remove her from the paramedic education program.

   159. Vicke’s verbal and other opposition to the CHAS’ Board’s methods and

       manners it used in making its decisions was a significant and motivating

       factor in CHAS’ decision to discharge her and remove her from the

       paramedic education program.


                                        24
Case 2:21-cv-11058-PDB-PTM ECF No. 1, PageID.25 Filed 05/07/21 Page 25 of 26




    160. Vicke’s political opinions and criticisms of the CHAS Board was a

         significant and motivating factor in Defendant’s decision to terminate her

         employment and remove her from the paramedic education program.

    161. Defendant retaliated against Vicke, by discharging her from employment

         and the paramedic education program, as a direct and proximate result of

         the above-stated political speech and association.

    162. At all times pertinent hereto, Vicke had a clearly established right to

         freedom of speech and freedom of association of which a reasonable public

         official would have known.

    163. As a direct and proximate result of Defendant’s violations, Plaintiff Vicke

         Pegouskie has suffered damages including, but not limited to: lost past and

         future wages, lost past and future employment benefits, loss of earning

         capacity, loss of educational opportunities, emotional distress and attorney

         fees.

   WHEREFORE, Plaintiffs Alexandra Fleming, Linda Shisler, Matthew Pegouskie

and Vicke Pegouskie pray that this Honorable Court enter a judgment in their favor

against Defendant Central Huron Ambulance Service Association in an amount that

this Court deems fair and just, plus costs, interest and attorney fees.




                                          25
Case 2:21-cv-11058-PDB-PTM ECF No. 1, PageID.26 Filed 05/07/21 Page 26 of 26




                               JURY DEMAND

     Plaintiffs hereby demand a trial by jury of the within cause.

                                             STEMPIEN LAW, PLLC


                                             /s/ Eric Stempien
                                             By: Eric Stempien (P58703)
                                             Attorney for Plaintiff
Dated: May 7, 2021




                                        26
